If a suit be instituted before the three years are expired, and there is a nonsuit after three years, the plaintiff may sue again within twelve months, and then only the time elapsed before the first action shall be counted. But then a doubt was conceived whether, if the action be commenced after twelve months from the nonsuit, the time between the commencement of the first action and the nonsuit shall be counted, or only the time before the commencement of the first action and the time after the nonsuit and before the commencement of the second action.